Case 1:19-cv-00740-LG-RHW Document1-1 Filed 10/16/19 Page 1 of 3

In The Circuit Court of Pearl River County, Mississippi

Steve Strausbaugh Plaintiff
Vs Civil Action NO. S§¢L/ (9. CU-00/2/
New Orleans VA Hospital (SLVHCS), DEFENDANTS

Fernando Rivera, Center Director
Summons

This Summons together with the Compiaint is a serious matter and you must take immediate
action to protect your rights.

You are required to mail a copy of a written answer either admitting or denying each allegation
in the complaint to Steve Strausbaugh the Plaintiff whose address is Po Box 166, Carriere, MS,
39426.

This answer must be mailed within 30 days from the date of delivery of this summons and
complaint or a default judgment may be entered against you for the money or other things
demanded in the complaint. You must also file the original of your answer with the clerk of the
court within a reasonable time afterward.

Certificate of Service

I hereby certify that I have served a copy of the forgoing by certified US mail, on
2400 Canal St., New Orleans, LA 70119

Acie — hi Oe scan BO PIA

Nance Fitzpatrick Stokes
Steve Strausbaugh Y) River County Circuit

Po Box 166, Carriere, MS, 39426 Oy Loan @ OY DE,
601-347-1952

we cA | Cn s

EXHIBIT : eatin
Page 3 of 3
Case 1:19-cv-00740-LG-RHW Document1-1 Filed 10/16/19 Page 2 of 3

ewes eo | Q)ver Count

IN THE/COURT OF ARPEAES IN THE STATE OF MISSISSIPPI

STEVE STRAUSBAUGH PLAINTIFF
V. CIVIL ACTIONNO. & 607 /./9.CV. 08/81
New Orleans VA Hospital (SLVHCS), DEFENDANTS

Fernando Rivera, Center Director
COMPLAINT

As of this day the New Orleans VA has refused to compensate me for overtime/comptime
worked as per Federal Law. I am in a position covered by the Federal Labor Standards Act. The
VA has refused to recognize or follow this law. I am owed over 350 hours.

RELIEF SOUGHT

The plaintiff asks for all overtime or comptime compensated for damages, $500 in attorney fees,
and $250 court costs.

eee

FILED

NANCE FITZPATRICK STOKES CIRCUIT CLERK
At dh SEP 06 20%
Steve Strausbaugh
Po box 166, Carriere, MS, 39426 BY:
601-347-1952

   

     

DEPUTY CLERK

Page lof 3
Case 1:19-cv-00740-LG-RHW Document1-1 Filed 10/16/19 Page 3 of 3

Certificate of service

The afore was served upon the defendants at:

2400 Canal St., New Orleans, LA 70119

MANA 6 Sept B

Steve Strausbaugh

Po box 166, Carriere, MS, 39426
601-347-1952

Page 2 of 3
